DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 02/23/2022 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1, 3-10 has NOT overcome the Examiner’s rejection under 35 USC § 112(b).    
	Applicant’s response by virtue of amendment to claim(s) 1, 3-10 has overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1, 3-4, 8, 9 are amended. 
	Claim(s) 2 is cancelled. 
	Claim(s) 1, 3-10 are pending in this application and an action on the merits follows.
Objection
	The disclosure is objected to because: the word “adapted for” does not limit the claim language, and therefore the steps are not necessarily required to be performed. Examiner suggest applicant to remove the word “adapted for” in order to have the claim language positively recited, see MPEP 2111.04.
	Appropriate correction is required.
Claim interpretation
	Regarding claims 1, 3-10, most of the claim language is describing the purpose and function of the claims, for example, “An automated plant (10) for and operating flat slabs made from ceramic or the like for typically but not exclusively manufacturing tiles intended for use as coating elements at both civil and industrial levels and for both indoor and outdoor environments”. In this set of limitations, applicant is describing what the automated plant is for, that could be for ceramic or not, what the ceramic tile is intend to be used. This has no patentable weight because it is being interpreted as intended use or intended result language that are not being actively describing, connecting, performing any actions.  
	In addition, most of the claim language is also interpreted as a non-descriptive material, for example, the automated plant comprises the micro-areas and central control unit, but the limitations related to the micro-areas and central control unit are not performing any function, for example, “for programming, managing, and controlling the operation of said macro-areas and the interaction therebetween.”, the central control unit is explaining what it is for but it is not doing anything besides saying what it is for.
	The same issue applies to the dependent claims 3-10, and Applicant is encouraged to amend the claim language in order to have the claims 1, 3-10 language have patentable weight. 
Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
In claims 1 and 8, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: "central control unit ", “central unit”, (e.g., “The logic adopted for the operation and control of the plant according to the invention is based on a software which comprises a "smart" production scheduling algorithm, which starts from a receipt of an order from a customer which after being loaded into the central unit”, page 11 lines 21-27 of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a second macro-area (14) defining an area adapted for storing auxiliary packing materials or consumable materials… the second macro- area store (14') adapted for storing packing means, said packing means comprising any of crates, boxes, racks, stands, or layer pads”. It is unclear in view of the specification the difference between the area for storing and the further store, see specification page 5 “a second macro-area 14 which defines an area for storing auxiliary materials (such as, for instance, packing materials, consumable materials for cutting operations and the like)”
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claim(s) 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 20070282718 A1, hereinafter Morgan), in view of Elazary et al. (US 20170225891 A1, hereinafter Elazary), in view of Lee (US 20190177226 A1), in view of Brazeau (US10192195B1), in view of Tamaki (US 20040064385 A1), and further in view of Beasley et al. (US4827423A, hereinafter Beasley).
	Regarding claim 1, Morgan discloses: 
	An automated plant (10) for cutting and operating flat slabs made from ceramic or the like for typically but not exclusively manufacturing tiles intended for use as coating elements at both civil and industrial levels and for both indoor and outdoor environments, comprising: (¶51, 60, 70) a fully automated CN controller for cutting slab, (¶2) cutting and shaping a selected stone slab; (¶68) the facture layout;
		a first macro-area (12) defining an area adapted for storing products consisting of mother-slabs, wherein [inventory location] adapted for receiving mother-slabs, wherein each of the mother-slabs includes a product code, and wherein each product code is associated with a respective [inventory location]; (¶31) slab 110 inventory 12 and see figure 14 slab storage; (¶32) a inventory location is assigned for the slab; therefore there is a first micro-area suitable for storing slabs;  (¶31) an identifier tag is put on each slab that is stored in the inventory 12. The slab identifier tag 200 may be a barcode, RFID, etc.; (¶32) an inventory location is associated with the slab identifier tag;
		operations or processes on said slabs, daughter-slabs obtained from the mother-slabs; (¶37) these parts are tagged individually and cut from the slab 110 with a cutting apparatus; further see (¶45);
		a third macro-area (16) defining a production area adapted for processing daughter-slabs or sub-formats of slabs obtained from mother-slabs coming from the first macro-area (12) , the third macro-area comprising at least one production line (17) adapted for cutting, cleaning, checking, and unloading daughter-slabs obtained from the mother-slabs,  wherein the daughter-slabs have the same format, and with the daughter-slabs; (¶51) cutting station and figure 14 load location pallet load and unload; inventory 12; (¶67) finished at a finishing station 22 by a variety of different apparatuses such as polishing machines, edge shapers, etc; (¶64) the operator may scan the tag; see figure 7 item 250 for daughter-slabs have the same format;
		a central control unit adapted for programming, managing, and controlling the operation of said macro-areas and the interaction therebetween.  (¶69-70)  The system 1, by using a computer network, facilitates work order management and metrics by utilizing an integrated reporting system. The system 1 locates decision-making to the office rather than leave it to operator judgment. With the system 1, experience level required for producing parts can be reduced since the decision-making occurs at the office level and processing of parts through the floor is automated. Machine operators can focus on operating the machines rather than on other aspects;
	Morgan does not specifically disclose the inventory location associated with the slab identifier tag 200 as “the first macro-area comprising an automated or robotized store”, “wherein said store comprises a plurality of shelves (12') comprising encoded storing positions, each of said storing positions being associated with a respective store position code, said plurality of shelves (12) [adapted to receive product]”, “wherein each product code is associated with a respective store position code;” 
	Elazary discloses:
¶83 As shown in FIG. 10, the robot 1010 moves the item to the second marker, decodes the second marker identifying the new position, links the item identifier to the second marker identifying the new position, places the item at the open position associated with the second marker, and updates a database of the inventory management server, see figures 9 and 10, ¶24 barcode, QrCode; ¶77 - The item identification can be performed by the robot scanning the detected object image for a barcode.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Morgan to include the above limitations as taught by Elazary, in order to the robots to be able to identify items in the distribution site, map their locations, and notify one another of the positions, (see Elazary ¶7).
	Morgan discloses the slab 110 inventory 12, see figure 14; however, does not disclose “wherein mother-slabs coming from ceramic furnaces and featuring a natural or polished surface finishing are stored”; 
	Lee discloses: 
¶87 - First, the apparatus for manufacturing artificial marble 100 includes a granite soil storage unit 102 that stores granite soil. The granite soil storage unit 102 accommodates a large amount of granite soil therein and discharges the granite soil downward as occasion demands. (¶¶93-99) granite heating furnace; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Morgan to include the above limitations as taught by Lee, in order to prevent the damage of the granite soil, (see: Lee, ¶92).
	Morgan discloses “operations or processes on said slabs…daughter-slabs obtained from the mother-slabs” -   (¶37) these parts are tagged individually and cut from the slab 110 with a cutting apparatus; further see (¶45); however, does not disclose “a second macro-area (14) defining an area adapted for storing auxiliary packing materials or consumable materials for operations or processes on [inventory], the second macro- area  comprising a further store (14') adapted for storing packing means, said packing means comprising any of crates, boxes, racks, stands, or layer pads, for packing [inventory], wherein the second macro-area comprises different zones adapted for storing different packing means”, “in boxes or on stands or crates”;
	Brazeau discloses:
15:55-16:45 - the packing area 410 that includes a The shelves 420A-D of the stadium shelving unit 420 with a variety of boxes, see figure 4 multiple shelf 120;
	“in boxes or on stands or crates” 15:55-16:45 -The robotic arm 502 may grasp and move open boxes 506 (such as empty or partially-filled boxes) or closed and sealed boxes 508 to or from pallets 520;

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Morgan to include the above limitations as taught by Brazeau, in order to move filled boxes from the release area to the packing area for subsequent operations such as packing a box with completed orders for shipping, (see Brazeau 16:20-45).
	Morgan does not disclose “wherein the third macro-area comprises a sub-area (19) comprising means for completing stands or crates provided”, “a fourth macro-area (18) defining an area that comprises a finished product store adapted for receiving products coming from the third macro-area (16)”;
	Tamaki discloses:
	¶10 - The parts are then segregated into areas representing different parts warehouses, and then segregated into different specific locations within that warehouse. The segregated parts are then packed into a crate having a label with the specific location within a specific parts warehouse to which the parts are to be delivered…Once the crate arrives at the designated parts warehouse, the crates are off loaded and each crate, designated for a certain row/aisle indicated on the deployment ticket, is then taken to the specified row/aisle and unloaded;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Morgan to include the above limitations as taught by Tamaki, in order to efficiently moving parts to warehouses, inventories may be reduced, and thus costs may be reduced, (see Tamaki ¶6).
	Morgan in view of Tamaki does not disclose “letting the products pass through/temporarily accumulate, said plant also comprising automatic handling means for slaving and handling materials and semi-finished and finished products between said macro- areas and internally”;  Beasley discloses:
	5:10-31 - the rods are packed together usually 20 [accumulating] to a pack in the packing area 120. The packs of cigarettes are then packed into a carton in the carton packing area 122. The cartons of cigarettes are then packed into a case in the case packing area 124. The cases are then assembled together on pallets in the pelletizing area 126. One rod making machine, one packer, one carton packer, one case packer and one palletizer are assembled into a single making and packing (M&P) complex. A single plant may contain 72 or more such complexes; Finally, the palletized product is moved to the finished goods area 128 [finishing and store] for storage or shipment for sale;
	76:50-55 - The fork truck operator, upon receiving permission to unload a truck, will place the material on a slave pallet. When the fork truck operator backs his vehicle away, floor sensors will detect the completion of the input process;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Morgan to include the above limitations as taught by Beasley, in order to provide a computer integrated manufacturing facility, (see Beasley. 1:40-50).
	Regarding claim 6, Morgan discloses: 
	characterized in that the automatic handling devices comprise laser guide vehicles (LGVs) or vehicles having other type of guide, controlled by means of the central control unit.  ¶46 - the tagging station 18 can show an operator the location of parts before they are cut from the slab 110. A laser 160 may be used to display visual images of each of the parts on the slab 110 held in frame 162 for viewing by the operator.;
	Regarding claim 7, Morgan discloses: 
	characterized in that it comprises sensors for a continuous monitoring of the steps of the production cycle for a feedback control of said cycle and its adjustment as a function of the cycle timings bound to the requested priorities of the products, changes of format, or downtimes, if any.  ¶29 - The status of the work, the location of the parts, and other data can be monitored as well via the computer network as a result of the system 1. ¶49 - The ID tags 300 are used to facilitate part status and tracking by assigning routings for work orders or jobs.
	Claim(s) 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Morgan, Elazary, Lee, Brazeau, Tamaki, and Beasley as applied to claim 1, and further in view of Hosokawa (US 20080052198 A1).	
	Regarding claim 3, the combination specifically Morgan discloses  “the identification codes of sub-slabs or daughter-slabs” (¶32) a inventory location is assigned for (¶37) the slab that are tag and cut;  and Brazeau discloses 15:55-16:45 packing material “consumable materials for the mother-slab processing operations”, “different packing means”; however, does not disclose  “different zones for storing [OBJECT 1], are provided with different identifications codes associated with respective identification codes of [OBJECT 2]and said further store comprises zones for storing [OBJECT 2].  Hosokawa discloses – see figure 1 – ¶37, and ¶65  - For example, it is understood from FIG. 10 that a commercial item with the JAN code “49111111111” is placed at a shelf position identified by a combination of the shelf number “1”, the shelf level number “1”, and the shelf row number “1”.; see fig. 10 – shelf number, shelf level, shelf row , and Jan code; further see figure 1;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hosokawa, in order to enable the store staff and the customers to easily have an understanding of the inventory status, (see Hosokawa, ¶11).
	Regarding claim 5, the combination discloses: 
	the same identification code meant as a shipping code; Morgan ¶69 - The ID tags 300 on the parts may be used to link the parts with the associated transport processes; ¶70 - scrap, rework, and shipment. The system 1 facilitates sending messages and instructions to various work centers for materials moving and instructions for processing; The system 1, by using a computer network, facilitates work order management and metrics by utilizing an integrated reporting system	
	characterized in that the finished product store in the fourth macro-area (18) comprises a first section (18') defining a finished product store receiving finished products that make up a load of packages featuring one and irrespective of the shipping order, even though manufactured at different instants in time, and.  Beasley 5:10-31 - the rods are packed together usually 20 [accumulating] to a pack in the packing area 120. The packs of cigarettes are then packed into a carton in the carton packing area 122. The cartons of cigarettes are then packed into a case in the case packing area 124. The cases are then assembled together on pallets in the pelletizing area 126. One rod making machine, one packer, one carton packer, one case packer and one palletizer are assembled into a single making and packing (M&P) complex. A single plant may contain 72 or more such complexes; Finally, the palletized product is moved to the finished goods area 128 [finishing and store] for storage or shipment for sale;
 	The combination does not disclose “a second section (18") which defines a store for temporarily storing (buffering) small orders or individual crates not suitable for being packed in the first section (18')” Hosokawa discloses – see figure 1 – ¶37, and ¶65; fig. 10 figure 1 – product in the back room are the buffer;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hosokawa, in order to enable the store staff and the customers to easily have an understanding of the inventory status, (see Hosokawa, ¶11).
	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Elazary, Lee, Brazeau, Tamaki, and Beasley as applied to claim 1, and further in view of Fine (US 4458470 A).
	Regarding claim 4, the combination discloses characterized in that means for completing stands or crates of the sub-area (19)”, see Tamaki ¶10; however does not disclose a filling station for filling the crates with shock absorbing materials, a wrapping station, and a labelling station for labelling said crates and/or stands.   Fine discloses - Abstract - the product is advanced from the infeed station to the wrapping station, a wrapping cycle is initiated for any product then in the wrapping station, and a previously wrapped product is advanced to a printing and labeling station--where it is automatically indexed, a printed label pneumatically applied to a selected location on the wrapper, and the wrapped and labeled product outputted;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by FIne, in order to provide a relatively simple to operate, small, inexpensive and accurate system, (see Fine, 2:50-55).
	Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Elazary, Lee, Brazeau, Tamaki, and Beasley as applied to claim 1, and further in view of Bailey (US 20070187873 A1).
	Regarding claim 8, the combination discloses:
 	a process for producing sub-formats of slabs starting from big- format mother-slabs by using the plant according to claim 1 comprising the following steps: 
	- entering a product order in the central control unit, said product order being based on a customer order or on a supply order for provisioning the stores (12) and (14); Morgan -¶42 - Once a visual representation of the nested slab 110 is obtained, the image can be sent to the customers for approval. By nesting, the ability to visualize how the finished product will appear in the customer's installation is greatly enhanced, ¶33-36;
	- on the basis of the product order, generating a work order by way of a management algorithm resident in the central control unit on the basis of slab parameters, the slabs parameters including the format of the daughter-slab to be obtained from mother-slabs, material, color, surface finishing, and  number of daughter-slabs making-up an order, Morgan - ¶¶44 - Each part gets its own individual ID tag 300 that ties it to a work order. ¶45 parts are entered in the database; ¶41 – image of the stone slab; ¶50 - cutting and finishing operations; ¶33 - If the slab 110 is customer supplied, the image can be used for nesting parts and keeping track of the slab 110 throughout the entire process.¶28 Data relating to the individual parts may include data such as customer parts outline data, customer parts cutting data, and customer parts finishing data; ¶¶48-49 the ID tag 300 on each individual part is matched up with a work order;
	wherein the work order is processed on the basis of a material output flow Morgan -¶64 -  The operator may then scan in the slab barcode or RFID tag 300. The cutting apparatus is configured to select the proper DXF file and the MC9 tool path file from the central database. The operator sets the slab 110 on locators when loading on the table pallet. The operator initiates lowering of the table pallet and pushes a user control switch that indicates that the table is loaded and ready for processing; ¶44 - The ID tags 300 may be used to communicate the job to the appropriate workcenter that may include CNC type machines; ¶49;
	- generating an order completion timing diagram; Beasley disclose 3:40-50 The scheduling information may comprise a production schedule covering a first production period which comprises a first time period
	- defining and optimizing missions/paths for the automatic handling devices internally to the plant for slaving the macro-areas (12, 14, 16, 18) on the basis of the work order; Morgan -¶44 - The ID tags 300 may be used to communicate the job to the appropriate workcenter that may include CNC type machines; ¶49;
	The combination does not specifically disclose “material, color, surface finishing, number of daughter-slabs making-up an order”, Bailey disclose ¶17 - custom designs in the form of colorations, engravings, textures and artistic expressions to meet the end users specifications; ¶21 -  measuring and cutting the cement-based concrete slab S 201 into the custom sizes and shapes to produce the cement-based concrete tiles to meet the end-user specifications;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Bailey, in order to produce a thinner and lighter cement-based concrete tile, (see Bailey, ¶8).
	Morgan discloses the work order that is use  to job to appropriate workcenter,  and how the cutting and finishing station uses that tag that is link to the working order is use during the operation flows; Morgan does not specifically disclose the same material output flow as provided in the example “including being processed on the basis of the daughter-slabs that shall be put in one and the same crate or on the basis of daughter-slabs to be arranged on trays to be put in crates or arranged on a stand, on the basis of the finished product preparation and delivery modes by way of an adjustment and management based on data coming from the semi-finished product store in the first macro-area (12), data relevant to the use of the processing units in the third macro-area (16), and data coming from the finished product store in the fourth macro-area (18); ”; however modify Morgan teach would have been obvious modification to the skilled artisan because it would be considered an obvious matter of design choice, to have a different output flow and would not have otherwise affected the teaching of the Morgan.
	Regarding these limitation “said process being a process wherein customer-orders of different types and/or supplier-orders can be simultaneously preset internally to one and the same production cycle and in accordance with one and the same order wherein the slab parameters might even be different.” does not patentable distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B, specifically because having one order being process is not different from having multiple orders being process.
	Regarding claim 9, the combination discloses: 
	characterized in that processing the supply-order comprises the following steps: - generating a work order on the basis of said supply-order; Morgan - ¶¶44 - Each part gets its own individual ID tag 300 that ties it to a work order. ¶45 parts are entered in the database; ¶41 – image of the stone slab; ¶50 - cutting and finishing operations; ¶33 - If the slab 110 is customer supplied, the image can be used for nesting parts and keeping track of the slab 110 throughout the entire process.¶28 Data relating to the individual parts may include data such as customer parts outline data, customer parts cutting data, and customer parts finishing data; ¶¶48-49 the ID tag 300 on each individual part is matched up with a work order
		- making the central unit enable the movement of the automatic handling devices, said handing devices being moved to the first macro-area (12); ¶46 - the tagging station 18 can show an operator the location of parts before they are cut from the slab 110. A laser 160 may be used to display visual images of each of the parts on the slab 110 held in frame 162 for viewing by the operator.; ¶51 - The cutting apparatus may be as simple as a manually operated saw or as complex as a fully automated CNC controlled machine.; Morgan discloses ¶71 - Even if a number of the processes are performed manually, stations such as the image station 14 or the parts tagging station 18 may still be used to capture a visual image of the slab electronically and track the slab inventory and the parts through the floor. Even if all of the cutting, finishing, and transporting processes are performed manually, the system described herein may still include features that allow for computerbased customer interaction, customer selection, and digital visualization of the parts, among other features. Lee discloses automatic store ¶87.
		- picking-up one or several mother-slabs from a position in the automatic store in said first macro-area (12), said step being performed by way of an identification code of the mother-slab being read by the automatic device, said identification code being associated with a corresponding code of the work order; Morgan discloses ¶25 - System 1 may be provided for cutting and finishing parts such as countertops from an inventory 12 of uncut stone slabs;¶32 -  Once the image is taken of a slab 110, an inventory location is assigned for the slab 110 and that inventory location is associated with the slab identifier tag 200; ¶¶44 - Each part gets its own individual ID tag 300 that ties it to a work order. ¶45 parts are entered in the database; ¶64 - an operator may place the slab 110 onto the table. The operator may then scan in the slab barcode or RFID tag; 110; Therefore, the inventory is uncut, has a location assigned, and the operator place the stone to be cut after picking up from a location based on code that is read and associated with the work order. Lee discloses automatic store; 
		- transferring said one or several mother-slabs and putting them in fixed reference points of a pick-up area external to the automatic store in the first macro-area (12); unload ¶51) cutting station and figure 14 load location pallet load and unload; inventory 12;
		- manually picking-up said at least one mother-slab and transferring it to plants suitable for performing smoothing/finishing processings, said step being performed by reading the identification code of the mother-slabs in the point of arrival in the smoothing/finishing plant.  ¶50 – for  example, according to one example, the machine stations 20, 22 may be equipped to project a laser image of the parts during the cutting or finishing of the parts such that operators can have a visual image of the parts during, for example, loading, cutting, or finishing operations. The laser projections may be used either on the slabs 110 during the loading and cutting operations or on the individual parts during the finishing processes. For example, when the parts are being loaded for a finishing process, the laser projection outline is used to match the edges of the part to the projection so that an operator will know the part is being loaded in the correct orientation. ¶51) cutting station and figure 14 load location pallet load and unload; inventory 12;
Allowable Subject Matter
	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, the rejections under 35 USC 112(b) would need to be overcome.
Response to Arguments
	Applicant’s arguments submitted 02/23/2022 have been fully considered, but are moot in view of the new grounds of rejection.  
	In addition, regarding USC 101 Rejection, Examiner substantially agrees with applicant’s arguments in the Remarks, specifically page 7 last paragraph, and page 8. Therefore, the USC 101rejectionis withdrawn. 
	In addition, regarding USC 103 rejection, “Bailey relates to a method different from the subject matter of the current claims”, Remarks, page 14 second paragraph. Examiner respectfully disagree. Bailey is an analogous art to the claimed invention because satisfy criteria (1) and criteria (2) of MPEP § 2141.01(a)(I), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627         



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627